DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Israel on 5/29/2017. It is noted, however, that applicant has not filed a certified copy of the IL252582 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the user’s retina" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation “a retina” in line 13.  It is unclear to the Examiner whether “a retina” is the same or different from “the user’s retina” in lines 4-5.

Claim 11 recites “the retina and image the reflected plurality of light beam portions” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 14, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laor (U.S. Patent Application 20150084990).

In regards to claim 11, Laor teaches a method for registration between an external scene perceived by a user's eyes and a virtual image [e.g. combining the augmenting visual image (AVI) with the scene image so that the AVI is relatively accurately aligned with the scene image, 0005], the method comprising: 
receiving a three dimensional image data indicative of the external scene and data indicative of the virtual image [Fig. 7A; e.g. the controller receives the captured scene image and the AVI, 0008, 0077-0079, 0083]; 
receiving a light beam portion reflected from the retina and imaging the reflected plurality of light beam portions being indicative of an image of the external scene to provide a reconstructed image [Fig. 7A; e.g. the camera receives CRAR light reflected from the retina which generates a CRAR image, 0077-0079, also see 0009-0010]; 
comparing said reconstructed image with said three dimensional image data [e.g. comparing the CRAR image with the scene image, 0008, 0083]; 
registering between at least one parameter of the external scene and of said virtual image relative to the user's eye to thereby enable projecting said virtual image onto the retina in registration with the external scene [e.g. rendering an adjusted AVI in which the AVI markers are substantially coincident with the homologous fiducials in the capture scene image; projecting the adjusted AVI; and directing the adjusted AVI and the image of the scene to the person's eye and the camera, 0011]; 
producing a plurality of light beam portions [e.g. AVI light, 0077-0079] corresponding to pixels of said virtual image [e.g. the projection of the AVI would comprise pixels, 0003, 0077-0079] and directing said light beam portions to propagate along a general optical propagation path [Fig. 7A, 7B; e.g. the AVI light propagates through the path of the AVI light within the optics, 0077-0079]; and 
deflecting the general optical propagation path of the light beam portions towards a pupil of each user's eye [e.g. AVI light is transmitted through mirror 514 and reflected by mirror 512 towards eye, 0077-0079], according to the registration.

In regards to claim 12, Laor teaches the method of claim 11, wherein said at least one parameter of the external scene and of said virtual image comprises at least one of position and orientation [e.g. positions of AVI markers in the captured AVI with positions of homologous fiducials in the captured scene image, 0011]. 

In regards to claim 14, Laor teaches the method of claim 11, wherein said producing of a plurality of light beam portions comprises generating at least one light beam portion at a certain wavelength range [e.g. different wavelength light, 0028]. 

In regards to claim 15, Laor teaches the method of claim 11, wherein said receiving of a light beam portion reflected from the retina comprises performing image scanning such that the reflected light beam portions corresponding to various locations on the retina are sequentially collected [e.g. Optics 510 is configured to direct the RAR light to the person and camera 520 in a serial manner, 0078]. 

In regards to claim 17, Laor teaches the method of claim 11, wherein said receiving a light beam portion reflected from the retina comprises detecting reflection of IR or a e.g. visible range or from infrared to ultraviolet wavelengths, 0058]. 

In regards to claim 18, Laor teaches a registration system to be used with an augmented reality system [Fig. 7A; e.g. RAR apparatus comprising a projector for projecting light to the person’s eye and a controller, 0008, 0026, 0057], the registration system comprising: 
a sensor [Fig. 7A; e.g. camera, 0078-0079] configured and operable for receiving a light beam portion [Fig. 7C; e.g. CRAR light, 0077-0079, also see 0009-0010] reflected from a retina [e.g. retina, 0078] of a user's eye and imaging the reflected light beam portion being indicative of an image [e.g. CRAR image, 0077-0079, also see 0009-0010] of an external scene [Fig. 7A; e.g. scene, 0057] perceived by the user's eye to thereby generate a reconstructed image [e.g. CRAR image, 0077-0079, also see 0009-0010]; and 
a control unit [Fig. 7A; e.g. controller, 0008] connected to said sensor and being configured and operable to receive a three dimensional image data of an external scene [e.g. the controller receives the captured scene image, 0008, 0083], compare said reconstructed image with said three dimensional image data [e.g. comparing the CRAR image with the scene image, 0008, 0083]; and register between at least one parameter of the external scene and of a virtual image relative to the eye to thereby enable to project said virtual image onto the retina in registration with the external scene [e.g. rendering an adjusted AVI in which the AVI markers are substantially coincident with the homologous fiducials in the capture scene image; projecting the adjusted AVI; and directing the adjusted AVI and the image of the scene to the person's eye and the camera, 0011].

In regards to claim 19, the claim recites similar limitations as claim 12.  Therefore, the same rationale as claim 12 is applied.

In regards to claim 20, Laor teaches the registration system of claim 18, further comprising at least one of an image generator [Fig. 7A; e.g. projector, 0077-0079] adapted to obtain data indicative of said virtual image [e.g. the projector receives a rendered augmented visual image (AVI) which is a computer-generated overlay, 0003, 0077-0079], produce a plurality of light beam portions [e.g. AVI light, 0077-0079] corresponding to pixels of said virtual image [e.g. the projection of the AVI would comprise pixels, 0003, 0077-0079], and direct said light beam portions to propagate along a general optical propagation path [Fig. 7A, 7B; e.g. the AVI light propagates through the path of the AVI light within the optics, 0077-0079]; or an eye projection optical module [Fig. 7A; e.g. optics, 0077-0079] including a deflector [Fig. 7A, 7B; e.g. mirror, 0077-0079], which is configured and operable for deflecting the general optical propagation path of the light beam portions towards a pupil of the user's eye [e.g. AVI light is transmitted through mirror 514 and reflected by mirror 512 towards eye, 0077-0079], thereby directly projecting said virtual image onto a retina of the eye or an imaging unit adapted to transmit light towards the external scene [e.g. direct the AVI light to the person to generate a PRAR image on the retina of a user, 0010], collect light reflected therefrom, and process the collected light to generate a captured three e.g. camera collects the light and the controller processes the light to generate the captured scene image, 0077-0079, 0083].

Allowable Subject Matter
Claims 1-10 are allowable if the 35 U.S.C. 112(b) rejections above are overcome.

In regards to claim 1, Laor teaches an eye projection system [Fig. 7A; e.g. RAR apparatus comprising a projector for projecting light to the person’s eye, 0026, 0057] to be used with a user's eyes [e.g. person’s eye, 0057] perceiving an external scene [Fig. 7A; e.g. scene, 0057], the eye projection system comprising: 
a sensor [Fig. 7A; e.g. camera, 0078-0079] located in an optical path of light [Fig. 7B; e.g. PRAR light, 0077-0079, also see 0009-0010] reflected from each of the user's eyes [e.g. each eye, 0082] and configured and operable for receiving a light beam portion [Fig. 7C; e.g. CRAR light, 0077-0079, also see 0009-0010] reflected from the user's retina [e.g. retina, 0078] and imaging the reflected light beam portion being indicative of an image [e.g. CRAR image, 0077-0079, also see 0009-0010] of the external scene to thereby generate a reconstructed image of the external scene [e.g. CRAR image, 0077-0079, also see 0009-0010]; 
an image generator [Fig. 7A; e.g. projector, 0077-0079] adapted to obtain data indicative of a virtual image [e.g. the projector receives a rendered augmented visual image (AVI) which is a computer-generated overlay, 0003, 0077-0079], produce a plurality of light beam portions [e.g. AVI light, 0077-0079] e.g. the projection of the AVI would comprise pixels, 0003, 0077-0079] and direct said light beam portions to propagate along a general optical propagation path [Fig. 7A, 7B; e.g. the AVI light propagates through the path of the AVI light within the optics, 0077-0079]; 
an eye projection optical module [Fig. 7A; e.g. optics, 0077-0079] located in said general optical propagation path comprises a deflector [Fig. 7A, 7B; e.g. mirror, 0077-0079] which is configured and operable for deflecting the general optical propagation path of the light beam portions towards the user's eye [e.g. AVI light is transmitted through mirror 514 and reflected by mirror 512 towards eye, 0077-0079], thereby directly projecting said virtual image onto a retina of the eye [e.g. direct the AVI light to the person to generate a PRAR image on the retina of a user, 0010]; and 
a control unit [Fig. 7A; e.g. controller, 0008] being adapted to receive a three dimensional image data of the external scene [e.g. the controller receives the captured scene image, 0008, 0083]; wherein said control unit is connected to said sensor and is configured and operable to receive data indicative of said reconstructed image [Fig. 7A; e.g. the controller is connected to the camera and receives the CRAR image, 0008], compare said data with said three dimensional image data [e.g. comparing the CRAR image with the scene image, 0008, 0083], register between at least one parameter of the external scene and of said virtual image relative to the line of sight of the eye to thereby enable projecting said virtual image onto the retina in registration with the external scene [e.g. rendering an adjusted AVI in which the AVI markers are substantially coincident with the homologous fiducials in the capture scene image; projecting the adjusted AVI; and directing the adjusted AVI and the image of the scene to the person's eye and the camera, 0011].
Laor fails to teach or suggest wherein said general optical propagation path is deflected such that the light beam portions incident on a pupil with different pupil incidence angles are directed at different gaze directions with respect to a line of sight of the eye associated with a certain gaze direction.

In regards to claims 2-10, the claims depend on claim 1, so the claims are allowable for at least the same reason as claim 1.

Claims 13, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 13, the prior art of record fails teach or suggest the method of claim 11, further comprising transmitting light towards the external scene, collecting light reflected therefrom, and processing the collected light to generate the three dimensional image data thereof.

In regards to claim 16, the prior art of record fails teach or suggest the method of claim 11, wherein said deflecting of the general optical propagation path of the light beam portions towards a pupil of an user's eye comprises at least one of performing image 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764.  The examiner can normally be reached on Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612